Citation Nr: 0604371	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  96-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for musculoskeletal 
chest pain.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

4.  Entitlement to service connection for bloody stools, 
diarrhea, constipation, and bowel incontinence, including as 
due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for agitation, 
forgetfulness, and borderline violence, including as due to 
an undiagnosed illness.

7.  Entitlement to service connection for a psychiatric 
disability claimed as major depression, including as due to 
an undiagnosed illness.

8.  Entitlement to service connection for loss of bladder 
control, including as due to an undiagnosed illness.

9.  Entitlement to service connection for itching, hives, and 
rash, including as due to an undiagnosed illness.

10.  Entitlement to service connection for a duodenal ulcer, 
including as due to an undiagnosed illness.

11.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as due to an undiagnosed 
illness.

12.  Entitlement to service connection for irritable bowel 
syndrome (IBS), including as due to an undiagnosed illness.

13.  Entitlement to service connection for partial complex 
seizures, blackouts, photophobia and lightheadedness, 
including as due to an undiagnosed illness.

14.  Entitlement to service connection for shrinking in 
height from 71 inches to 67 1/2 inches, including as due to 
an undiagnosed illness.

15.  Entitlement to service connection for lumbar spine 
disorder, with instability of the legs, including as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
February 1979, and from December 1990 to May 1991, including 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War from January to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO).

The Board remanded this case for additional development in 
March 1999, December 2001, and July 2004.


FINDINGS OF FACT

1.  The veteran currently has fibromyalgia, which is 
productive of widespread musculoskeletal pain and tender 
points, and requires continuous medication for control.

2.  The veteran currently has a chronic disability resulting 
from an undiagnosed illness manifested by musculoskeletal 
chest pain, which cannot be attributed to any known clinical 
diagnosis.

3.  The veteran currently has CFS, which requires continuous 
medication for control.

4.  The veteran currently has a chronic disability resulting 
from an undiagnosed illness manifested by bloody stools, 
diarrhea, constipation, and bowel incontinence, which cannot 
be attributed to any known clinical diagnosis.

5.  The veteran currently has a chronic disability resulting 
from an undiagnosed illness manifested by headaches, which 
cannot be attributed to any known clinical diagnosis.

6.  The veteran currently has a chronic disability resulting 
from an undiagnosed illness manifested by agitation, 
forgetfulness, and borderline violence, which cannot be 
attributed to any known clinical diagnosis.

7.  The veteran currently has a major depression and 
dysthymic disorder linked to service-connected fibromyalgia 
and CFS.

8.  The veteran currently has loss of bladder control 
resulting from an undiagnosed illness manifested by 
agitation, forgetfulness, and borderline violence, which 
cannot be attributed to any known clinical diagnosis.

9.  The veteran's complaints of itching, hives, and rash have 
either not been objectively manifested or have been 
attributed to known clinical diagnoses, none of which is 
shown to be etiologically related to service. 

10.  The veteran is not shown to currently have a duodenal 
ulcer.

11.  The veteran is not shown to currently have GERD.

12.  The veteran is not shown to currently have IBS.

13.  The veteran's complaints of partial complex seizures, 
blackouts, photophobia and lightheadedness, have not been 
objectively manifested.

14.  The veteran has not shrunk in height.

15.  It is not shown that the veteran currently has a lumbar 
spine disorder, with instability of the legs, that is 
etiologically related to service or that any symptoms 
associated with his lower back constitute objective 
indications of a chronic disability that is the result of an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  A medically unexplained, chronic multi-symptom illness 
manifested by fibromyalgia was incurred as a result of 
service in the Persian Gulf.  38 U.S.C.A.  §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2005).

2.  A chronic disability resulting from an undiagnosed 
illness manifested by musculoskeletal chest pain was incurred 
as a result of service in the Persian Gulf.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

3.  A medically unexplained, chronic multi-symptom illness 
manifested by CFS was incurred as a result of service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.317.

4.  A chronic disability resulting from an undiagnosed 
illness manifested by bloody stools, diarrhea, constipation, 
and bowel incontinence was incurred as a result of service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 
C.F.R.     §§ 3.102, 3.303, 3.317.

5.  A chronic disability resulting from an undiagnosed 
illness manifested by headaches was incurred as a result of 
service in the Persian Gulf.  38 U.S.C.A.      §§ 1110, 1117, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

6.  A chronic disability resulting from an undiagnosed 
illness manifested by agitation, forgetfulness, and 
borderline violence was incurred as a result of service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.317.

7.  Major depression and dysthymic disorder is proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

8.  A chronic disability resulting from an undiagnosed 
illness manifested by loss of bladder control was incurred as 
a result of service in the Persian Gulf.  38 U.S.C.A. §§ 
1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

9.  A chronic disability resulting from an undiagnosed 
illness manifested by itching, hives, and rash, was not 
incurred as a result of service in the Persian Gulf .  38 
U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

10.  A duodenal ulcer was not incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

11.  GERD was not incurred as a result of active military 
service.  38 U.S.C.A.      §§ 1110, 1131; 38 C.F.R. § 3.303.

12.  IBS was not incurred as a result of active military 
service.  38 U.S.C.A.          §§ 1110, 1131; 38 C.F.R. § 
3.303.

13.  A chronic disability resulting from an undiagnosed 
illness manifested by partial complex seizures, blackouts, 
photophobia and lightheadedness was not incurred as a result 
of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 
1131; 38 C.F.R. §§ 3.303, 3.317.

14.  A disability claimed to be manifested by shrinking in 
height, from 71 inches to 67 1/2 inches, was not incurred as 
a result of active military service and is not shown to 
constitute a chronic disability resulting from an undiagnosed 
illness.       38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 
3.303, 3.317.

15.  A lumbar spine disorder, with instability of the legs,  
was not incurred as a result of active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi (Pelegrini II),18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

In this case, VA fully complied with its notification duties 
as described in the above paragraph by means of a letter 
issued in August 2004.  Thus, the veteran in this case has 
received adequate VCAA notice.  See Short Bear v. Nicholson, 
19 Vet. App. 341 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

In regards to the timing of the VCAA notice, full VCAA 
notification was given after the initial decision was 
rendered in this case.  Nevertheless, the Court has held that 
delayed notice is generally not prejudicial to a claimant.  
Mayfield.  Moreover, there has been no allegation of 
prejudice in this case on account of the timing of the VCAA 
notice and, insofar as it is clear from the record that the 
veteran has been made fully aware of what is needed to 
substantiate his claims prior to its final adjudication by 
VA, he has not been prejudiced because he has been provided 
"a meaningful opportunity to participate in the adjudication 
process."  Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal.  

It is noted that the Board instructed the agency of original 
jurisdiction (AOJ), in its December 2001 remand, to contact 
the Social Security Administration (SSA) and obtain and 
associate with the claims files copies of all records 
associated with any favorable or unfavorable decision on a 
claim for SSA benefits.  The AOJ requested the records and 
instead obtained a response from the SSA, in July 2002, 
indicating that the veteran was denied SSA benefits in April 
1997, and "at the reconsideration level" in October of that 
same year, and that he had not filed a new claim since that 
date.  No actual records were provided to VA.

VA also received, in April 2002, a statement from the veteran 
to the effect that his wife had called the SSA and had been 
told that the records had been retired and that "finding 
them could take forever."  In that statement, the veteran 
also asked VA not to seek "this useless information" and to 
go ahead and decide the case, which had been "dragging on 
for eight years."

As a general rule, where a remand order is not complied with, 
the Board errs if it fails to ensure compliance.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  In this case, 
however, because it has been determined that the veteran is 
not actually receiving SSA benefits, VA is not necessarily 
required to seek the SSA records.  See Clarkson v. Brown, 4 
Vet. App. 565, 567-568 (1993).  Moreover, inasmuch as the 
veteran has stated that his SSA records are not relevant to 
his claims, VA is not required, under 38 C.F.R. 
§ 3.159(c)(2), to seek them.  Therefore, even though the AOJ 
did not obtain the veteran's SSA records as instructed, the 
veteran is clearly not prejudiced by the absence of this 
evidence from the record and the Board accordingly finds it 
unnecessary to remand this case again, under Stegall, for 
compliance of this remand order.

There is no suggestion on the current record that there 
remains evidence that is pertinent to any of the matters on 
appeal that has yet to be secured.  Thus, VA has complied 
with the VCAA's notification and assistance requirements and 
has obtained and developed all the evidence necessary for an 
equitable disposition of the matters on appeal.  The appeal 
is ready to be considered on the merits.

II.  Applicable legal criteria

In order to grant service connection, on a direct basis, the 
evidence must establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Service connection specifically requires competent evidence 
showing: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  38 C.F.R. § 3.310(a).  Secondary service connection 
is also granted where a service connected disability 
aggravates a nonservice connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The above notwithstanding, in the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran in this case is a Persian Gulf War veteran, 
having served in the Southwest Asia Theater of operations 
during the Persian Gulf War between January and May 1991.  38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  Accordingly, the 
VA provisions pertaining to Persian Gulf veterans are 
applicable to this case.

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b).

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

For purposes of § 3.317, the term "medically unexplained 
chronic multi symptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of Section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail). 


III.  Factual background and legal analysis

A.  Fibromyalgia

The veteran's service medical records reveal no findings, 
complaints, or diagnosis indicative of fibromyalgia.  In 
fact, the veteran's contentions on appeal are to the effect 
that his fibromyalgia was first diagnosed after service, in 
1994, and that, inasmuch as it is a result of his Persian 
Gulf service, it should be service-connected.

In the absence of competent evidence of a disease or injury 
in service, service connection is not warranted for 
fibromyalgia on a direct basis.  The question remains in this 
case, however, as to whether the veteran has signs or 
symptoms of a medically unexplained chronic multi-symptom 
illness manifested by fibromyalgia so as to be entitled to 
service connection under the provisions of Section 3.317.

The record confirms an initial diagnosis of "fibromyalgia in 
the neck and back, arms, legs," with complaints including 
paresthesias, joint pain, sleep disturbances, and headaches, 
in November 1994, by Dr. J.L the veteran's private 
physiatrist.  

The record also contains a February 1995 report from Dr. 
R.P., a private neurological surgeon, acknowledging the 
veteran's persisting symptoms of pain in the neck, lumbar 
spine, and extremities, and opining that the etiology of the 
veteran's "myriad of symptoms," which had "gone on for 
such an extended period of time," was unclear but that he 
would think that the symptoms were musculoskeletal in nature.

A March 1996 report from Dr. M.P., a private physician, 
indicates that nerve conduction studies of all four 
extremities showed normal latencies, amplitudes, and 
conduction velocities, amounting to a normal EMG/nerve 
conduction study and indicative of clinical evidence of a 
possible fibromyalgia syndrome, with possible depression.

In an April 1996 letter, Dr. K.T., a private physician, 
indicated that the veteran continued to experience chronic 
pain, somewhat generalized in nature, which was secondary to 
a fibromyalgia syndrome, with probable superimposed cervical 
and lumbar mechanical strain.

Records reflecting a July 1996 VA admission refer to the 
veteran as having "questionable fibromyalgia," while a May 
2001 VA joints examination report reveals a diagnosis of a 
possibly mild fibromyalgia, with an otherwise completely 
normal examination.

On VA joints examination in October 2003, the veteran 
complained of neck pain and stiffness, left arm numbness, 
cervical radiculopathy, and instability of the lower 
extremities, and the examiner opined that the veteran's 
multiple complaints "may or may not be related to his 
history of being in the Gulf War."  He also noted that the 
veteran's current medications included Vioxx (a well-known 
nonsteroidal anti-inflammatory drug commonly used to relieve 
joint pain and inflammation).

A November 2003 VA fibromyalgia examination report again 
reveals complaints of neck pain, problems with the right 
knee, and low back pain, and the examiner's opinion that 
"the diagnostic criteria for fibromyalgia were not met."

The evidence of record confirms the veteran's medical history 
of widespread musculoskeletal pain, with symptoms of 
stiffness and paresthesias, at least since 1994, and the fact 
that he is in need of continuous medication for control.  In 
this regard, it is further noted that the veteran's medical 
history reveals his having been prescribed, throughout the 
years, a variety of pain medications, to include Stadol, 
Indomethacin, Cyclobenzaprine, Rofecoxib, Toradol, Soma, 
Hydroxyzine, and more recently, Vioxx.

As shown above, there is competent evidence in the record 
both in favor and against the veteran's contention that he 
has fibromyalgia.  The Board sees no reason to prefer the 
November 2003 VA negative opinion over the May 2001 VA 
positive opinion, especially in light of the fact that there 
are also at least two additional private medical statements 
issued earlier (specifically, in November 1994 and April 
1996) confirming the diagnosis.  The service connection 
criterion of a current disability is thus met.

The diagnosed fibromyalgia is medically unexplained as well, 
as none of the physicians who have examined the veteran (to 
include Dr. R.P., who referred to the etiology of the 
veteran's "myriad of symptoms" as "unclear") has been able 
to explain its etiology.

Additionally, because the veteran is shown to currently need 
medication to control his fibromyalgia symptoms, this 
disability, if service-connected, would be rated at least as 
10 percent disabling on account of widespread musculoskeletal 
pain and tender points, with associated symptoms such as 
fatigue, sleep disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, depression, and anxiety.  
See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code (DC) 5025.

In short, the veteran has a qualifying chronic disability 
(namely, fibromyalgia) that is medically unexplained and is 
shown to be manifest to a degree of at least 10 percent.  
Accordingly, the Board concludes, resolving reasonable doubt 
in favor of the veteran, that service connection is warranted 
for fibromyalgia.

B.  Musculoskeletal chest pain

An April 1997 VA general medical examination report, a July 
2000 VA respiratory diseases examination report, and a July 
2000 VA heart examination report, confirm the veteran's 
complaints of chest pain with no reported diagnosis.  

No actual disability manifested by chest pain has ever been 
diagnosed, either during or after service.  In fact, on VA 
heart examination in July 2000, the examiner pointed out 
that, the veteran's complaints notwithstanding, he had "no 
symptoms that are clearly referable to the cardiovascular 
status."  Additionally, chest X-rays obtained by VA in 
August 1994 and July 2000 were interpreted as normal and 
showing no evidence of any active pulmonary disease and a 
June 1997 private medical statement likewise indicates that a 
chest X-ray was normal.

Insofar as the veteran's symptoms of musculoskeletal chest 
pain have been noted by medical practitioners who have never 
attributed them to a known clinical diagnosis, the Board 
finds, resolving any reasonable doubt in favor of the 
veteran, that he has a chronic disability from an undiagnosed 
illness manifested by musculoskeletal chest pain.  
Additionally, given the veteran's description of his symptoms 
and the medical evidence suggesting that the symptoms are 
indeed productive of some degree of impairment, this 
disability may be ratable as at least 10 percent disabling.  
See 38 C.F.R. § 4.59 (2005) (providing that VA's policy is to 
recognize painful motion with pathology as compensable); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005) (providing 
that painful scars are 10 percent disabling).

In short, the veteran is shown to currently have a chronic 
disability resulting from an undiagnosed illness manifested 
by musculoskeletal chest pain which cannot be attributed to 
any known clinical diagnosis.  Accordingly, the Board 
concludes, resolving any reasonable doubt in favor of the 
veteran, that the evidence favors a grant of service 
connection for an undiagnosed illness manifested by 
musculoskeletal chest pain under the provisions of Section 
3.317.

C.  CFS

The veteran's service medical records reveal no findings, 
complaints, or diagnosis indicative of CFS, nor has the 
veteran claimed that he received such a diagnosis at any time 
during service.  In fact, the veteran's contentions on appeal 
are to the effect that his CFS was first diagnosed after 
service and that, inasmuch as it is nevertheless related to 
his Persian Gulf service, it should be service-connected.  

In the absence of competent evidence of a disease or injury 
in service, and of a link between service and a current 
disability, service connection is not warranted for CFS on a 
direct basis.  The question remains in this case, however, as 
to whether the veteran has signs or symptoms of a medically 
unexplained chronic multi-symptom illness manifested by CFS 
so as to be entitled to service connection under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record confirms a diagnosis of CFS given by Dr. J.L. in 
his November 1994 examination report, as well as the 
veteran's history of CFS-related symptoms and the fact that 
he is in need of continuous medication for control.
 
On VA CFS medical examination in July 2000, a diagnosis of 
CFS was not given and no specific findings related to the 
veteran's CFS-related complaints were made.

As discussed above, there is competent evidence indicating 
that the veteran has CFS, with no medical evidence rebutting 
it.  Thus, resolving any reasonable doubt in favor of the 
veteran, the Board finds that the service connection 
criterion of a current disability is met.

The diagnosed CFS is medically unexplained as well, as none 
of the physicians who have examined the veteran (to include 
Dr. R.P., who referred to the etiology of the veteran's 
"myriad of symptoms" as "unclear") has been able to 
explain its etiology.  Additionally, because the veteran is 
shown to currently need medication to control his symptoms, 
this disability, if service-connected, would be rated at 
least as 10 percent disabling under the provisions of DC 6354 
of the Schedule.  See 38 C.F.R. § 4.88b, Part 4, DC 6354.

In short, the veteran has a qualifying chronic disability 
(namely, CFS) that is medically unexplained and is shown to 
be manifest to a degree of at least 10 percent.  Accordingly, 
the Board concludes, resolving any reasonable doubt in favor 
of the veteran, that the evidence favors a grant of service 
connection for CFS under the provisions of Section 3.317.

D.  Bloody stools, diarrhea, constipation, bowel 
incontinence, headaches,
 agitation, forgetfulness, and borderline violence

No actual disabilities that would explain the symptoms 
reported by the veteran of bloody stools, diarrhea, 
constipation, bowel incontinence, headaches, agitation, 
forgetfulness, and borderline violence, were ever diagnosed 
during service, and no such disabilities are currently 
diagnosed.
 
Notwithstanding the above, there is medical evidence in the 
record confirming the objective manifestation of the 
veteran's complaints of bloody stools, diarrhea, 
constipation, bowel incontinence, headaches, agitation, 
forgetfulness, and borderline violence.  Specifically, this 
evidence is contained in the November 1994 private 
examination report; a July 1996 VA intestine examination 
report; a July 1996 VA discharge summary; an April 1997 VA 
neurological disorders examination report; an October 1997 VA 
mental disorders examination report; a May 2000 VA 
neurological disorders examination report; a June 2000 VA 
mental disorders examination report; a July 2000 VA general 
medical examination report; a July 2000 VA intestines 
examination report; an October 2003 VA neurological disorders 
examination report; and an October 2003 VA mental disorders 
examination report.

Insofar as the veteran's symptoms of bloody stools, diarrhea, 
constipation, bowel incontinence, headaches, agitation, 
forgetfulness, and borderline violence have been noted by 
medical practitioners who have never attributed them to known 
clinical diagnoses, the Board finds, resolving any reasonable 
doubt in favor of the veteran, that the veteran has chronic 
disabilities resulting from an undiagnosed illness manifested 
by such symptoms.  Additionally, given the veteran's 
description of his symptoms and the medical evidence 
suggesting that the symptoms are indeed productive of some 
degree of impairment, the undiagnosed chronic disabilities 
may all presumably be ratable as at least 10 percent 
disabling.  See 38 C.F.R. §§ 4.114, 4.124, DCs 7305, 7319; 
8100; 9433, 9434.

Resolving reasonable doubt in favor of the veteran, service 
connection is granted for an undiagnosed illness manifested 
by bloody stools, diarrhea, constipation, bowel incontinence, 
headaches, agitation, forgetfulness, and borderline violence.

E.  Psychiatric disability claimed as major depression

The veteran's service medical records reveal no findings, 
complaints, or diagnosis indicative of a psychiatric 
disability nor has the veteran claimed that such a disability 
was diagnosed at any time during service.  Thus, service 
connection is not warranted for this claimed chronic 
disability on a direct basis.

The post-service evidence of record contains diagnoses of 
major depression and dysthymic disorder.  Therefore, because 
the veteran's psychiatric condition has been attributed to a 
known clinical diagnosis, service connection is not warranted 
either under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

However, there is competent evidence in the record indicating 
that the diagnosed psychiatric disability, variously 
diagnosed as major depression and dysthymic disorder, is 
proximately due to the veteran's complaints associated with 
fibromyalgia and CFS, both of which are service connected.  

Specifically, on VA mental disorders examination in October 
1997, the veteran reported numerous symptoms consistent with 
depression, including feelings of sadness, which he said 
dated back to 1990 or 1991, as well as crying episodes and 
episodes of anger.  The examiner gave a diagnosis of major 
depression and opined that the veteran met the criteria for 
major depression, which "seems largely due to his chronic 
pain" and inasmuch as "his chronic pain stems from a 
condition acquired while in the P[e]rsian Gulf, his 
depression also could be seen as a result of his service in 
the P[e]rsian Gulf."

On VA mental disorders examination in June 2000, the examiner 
gave an Axis I diagnosis of dysthymic disorder and stated 
that the veteran reported no traumatic psychiatric or 
psychological events occurring during service that would be 
responsible for his symptoms and that he did not meet the 
criteria for major depression.  He further opined, however, 
that it appeared clear "that the veteran's current 
psychiatric problems are secondary to his reports of chronic 
pain and physical limitation rather than as a result of any 
particular difficulty or any stress-related problems 
occurring while in service."

On VA mental disorders examination conducted in October 2003, 
the examiner noted that the veteran was on multiple 
medications for pain and other physical conditions as a 
result of which the veteran felt that he was almost 
incapacitated.  The veteran reported symptoms that included 
poor sleep due to pain, episodes of tearfulness, feelings of 
hopelessness and helplessness, and increased irritability and 
short-temperedness.  The examiner gave a diagnosis of 
dysthymic disorder, secondary to chronic pain, and opined 
that, while the veteran had no documentation of inservice 
psychiatric treatment or outpatient psychiatric treatment 
after service, he continued to meet the diagnostic criteria 
for dysthymic disorder secondary to his reported pain.  The 
examiner also specifically noted that "it appears that his 
dysthymic disorder is directly related to his reported 
chronic pain." 

The service connection criterion of a current disability is 
met, as the veteran has current diagnoses of major depression 
and dysthymic disorder.  The remaining criteria are met as 
well because, even though the current psychiatric disability 
was not noted during service, it has been etiologically 
linked to the service-connected fibromyalgia and CFS.  
Accordingly, the evidence favors the grant of service 
connection for major depression and dysthymic 
disorder38 C.F.R. § 3.310(a).

F.  Loss of bladder control

The veteran's service medical records reveal no findings, 
complaints, or diagnosis indicative of a chronic disability 
manifested by loss of bladder control.  Thus, service 
connection is not warranted for this claimed chronic 
disability on a direct basis.  

There is no competent evidence in the record either 
indicative of a current chronic disability manifested by loss 
of bladder control, as discussed in the following paragraphs.

Both the reports of the July 1996 VA intestines examination 
and the April 1997 VA general medical examination reveal a 
history of occasional incontinence, but with no actual 
diagnosis or objective findings related to the claimed 
medical condition.

On VA genitourinary examination in May 2000, the examiner 
noted that the veteran "really has no voiding problems other 
than occasional dysuria and some post void dribbling."  
Urinalysis revealed no microscopic hematuria and an 
intravenous pyelogram could not be performed because the 
veteran failed to report.

On VA genitourinary re-examination in November 2003, the 
veteran's symptoms were again reported to only consist of 
some dribbling of urine, primarily after finishing urinating 
and beginning to do something else.  The veteran also 
complained of slight urge incontinence, but denied 
"significant" urge incontinence.

Physical examination was essentially normal and the examiner 
noted that, the veteran's complaints of urinary incontinence 
and poor bladder control notwithstanding, his complaints on 
the day of the examination were primarily of post void 
dribbling and some urgency, as well as occasional slight urge 
incontinence.  The veteran also reported a problem of gross 
hematuria for the past three weeks, which the examiner noted 
was probably an unrelated issue.  The examiner further 
pointed out that, given the veteran's other neurologic 
symptoms; this may explain his symptoms of urinary urgency 
and slight urge incontinence.

As shown above, the veteran complaints loss of bladder 
control, in the form of slight urge incontinence, have been 
noted by a VA examiner and have not been attributed to a 
known clinical diagnosis.  It is unclear whether these 
symptoms are present to a degree of 10 percent, but resolving 
reasonable doubt in his favor, the Board grants service 
connection for loss of bladder control.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

G.  Itching, hives, rash

The veteran's service medical records reveal a January 1979 
consultation due to a rash in the groin area, which the 
veteran said was a problem that he had had since prior to 
service.  Also in January 1979, the veteran was given an 
assessment of penile eczema secondary to a bacterial 
infection, "cannot rule out herpes."

In October 1990, while on active duty for training, the 
veteran complained of having developed hives.  The assessment 
was "allergic reaction, cutaneous etiology?" which the 
examiner opined would only result in temporary disability.

Notwithstanding the in service findings, there is no 
competent evidence in the record establishing the necessary 
nexus between a current disability manifested by itching, 
hives, and rash, and the apparently acute symptoms reported 
in service.  Thus, service connection is not warranted for 
this disability on a direct basis.

The record reveals several post-service complaints of 
itching, hives, and rash.  For instance, on private medical 
evaluation in December 1994, the veteran received an 
assessment of systemic pruritus.  Thereafter, on VA skin 
disorders medical examination in May 2000, he complained of 
pruritic lesions that were limited to both elbows and the 
antecubital fossa, mostly in the summer time.  The physical 
examination was, however, negative and the assessment was 
unknown skin eruptions.

On VA skin disorders re-examination in October 2003, the 
veteran reported occasional, recurrent episodes of itching, 
mostly on both elbows and the lateral aspect of the thumb, 
since 1991, which were not productive, however, of any 
swelling, redness, blisters, or lesions of any kind.  
Physical examination revealed some brown macules across the 
chest, neck and arms, an old and well-healed erythematous, 
raised plaque on the abdomen, a pinkish papule on the lower 
right lumbar area at the hip, and thick, deformed onychotic 
and yellowish or whitish toenails, but with no flaking, 
redness, or maceration of the toes.

The pertinent assessments were onychomycosis of the toenails, 
including self-inflicted wounds to the toes and toenails; 
complaints of pruritus in both arms and thumb, but with no 
lesions, rashes, or any abnormalities detected and which 
could be due to a neurodermatitis; past history of 
blistering, but only per patient's report, as the examiner 
could not find any documentation to that effect; an abraded 
scar on the abdomen; and papule on the right lower back, 
which was actually a nevus that needed no treatment.

As shown above, the veteran's dermatological complaints have 
either not been objectively verified currently, or have been 
attributed to known clinical diagnoses.  None of the 
diagnosed dermatological disabilities is shown to have been 
incurred during service or to be related to service in any 
manner, as they were all diagnosed years after separation and 
there is no competent evidence establishing the necessary 
nexus between them and service.  Thus, the veteran's claim 
for service connection clearly fails on a direct basis.

Additionally, because the claimed dermatological symptoms 
have been attributed to known clinical diagnoses, the claim 
also fails under the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

H.  Duodenal ulcer, GERD, and IBS

The veteran's service medical records reveal no findings, 
complaints, or diagnosis of a duodenal ulcer, GERD, or IBS.  
There is also no competent evidence in the record 
establishing the necessary nexus between either of these 
three claimed disabilities and service.  Thus, service 
connection is not warranted on a direct basis.

The medical evidence produced after service reveals a 
December 1994 assessment of a duodenal ulcer, confirmed by 
ultrasound; a July 1995 diagnosis of peptic ulcer disease 
(PUD); and impressions of GERD given in August 1995 and 
January 1996.  Additionally, the veteran reported, on VA 
medical examination in April 1997, having irregular stools, 
alternatively manifested by diarrhea and constipation, which 
the examiner opined sounded like IBS "but at the present 
time his bowel movement is normal."

On VA general medical examination in July 2000, the veteran 
reported a lot of heartburn and diarrhea.  He refused a 
rectal exam, though, and no pertinent diagnoses were 
reported.

On VA intestine examination in July 2000, the veteran's 
complaints included diarrhea, constipation, GERD, and an 
ulcer.  The veteran denied taking any medications for the 
diarrhea and once again refused a rectal examination other 
than visual inspection of the rectal area, which revealed no 
evidence of fissures or bleeding.  Physical examination also 
revealed no evidence of anemia or ulcer disease.  The 
examiner noted in the report that the veteran was scheduled 
twice (on August 9 and September 5, 2000) for specific 
gastrointestinal tests to further investigate his complaints 
but that he failed to report on both occasions.  He also 
failed to report for a follow up appointment scheduled for 
August 23.  Thus, the examiner noted that, due to the 
veteran's "noncompliance to have testing done (flexible 
sigmoidoscopy) or to complete his stool studies ... we are 
unable to make a definitive diagnosis at this time."

In addition to the fact that there is no competent evidence 
establishing a link between the claimed duodenal ulcer, GERD, 
or IBS, and service, there is, as shown above, no competent 
evidence showing the currently claimed disabilities.  Thus, 
because none of the three criteria for service connection are 
met, the claim fails and must be denied.

The claim has also failed under the provisions of Section 
3.317 because it is not shown that there are objective 
indications of a chronic disability due to an undiagnosed 
illness manifested by symptoms other than the blood stools, 
diarrhea, constipation, and bowel incontinence for which the 
veteran has already been granted service connection elsewhere 
in this decision.  The claim also fails under Section 3.317 
because, insofar as there is no current diagnosis of IBS, the 
veteran is not shown to have a medically unexplained chronic 
disability manifested by the claimed IBS.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

I.   Partial complex seizures, blackouts, photophobia, and 
lightheadedness,
 
The veteran's service medical records reveal no findings, 
complaints, or diagnosis indicative of a chronic disability 
manifested by complex seizures, blackouts, photophobia, or 
lightheadedness.  There is also no competent evidence in the 
record establishing the necessary nexus between this claimed 
chronic disability and service.  Thus, service connection is 
not warranted on a direct basis.

The post-service medical evidence in the record likewise does 
not show that the veteran currently has a chronic disability 
manifested by complex seizures, blackouts, photophobia, or 
lightheadedness, as shown in the following paragraphs.

The veteran's May 2000 VA neurological disorders examination 
report reveals that the examiner was unable to obtain a 
history of actual syncope.  Cranial nerve and sensory 
examinations, as well as cerebellar testing, were all normal.  
The impressions were chronic tension-type headaches, chronic 
neck, extremity, chest, and generalized pain, and violent 
outbursts with a history of depression and anxiety.

The examiner noted that further evaluation would be 
undertaken including a computerized tomography scan of the 
brain and an electroencephalogram "to rule out the very 
unlikely possibility of complex partial seizures although his 
violent outbursts appear psychiatric in origin."  A note 
added later to the report indicates that the "[v]eteran 
failed to report for EEG and CT scan."

On VA neurological disorders re-examination in November 2003, 
the veteran reported only occasional episodes of 
lightheadedness, occasionally associated with standing up 
quickly, which the examiner stated was consistent with 
physiologic orthostatic changes.  The veteran did not want to 
complete a current EMG study and the examiner noted that his 
neurological examination was without evidence of any 
abnormality, including mental status, working memory, cranial 
nerves, motor examination, coordination, and sensory 
examination.  

In summary, the examiner concluded that he could not 
"objectify" the veteran's complaints.  The veteran had 
declined an EMG, but the examiner stated that he had reason 
to believe that he might experience some sensory or lumbar 
radicular symptoms given his known laterally herniated discs 
by previous cervical and lumbar MRI scans.

The claim for service connection fails not only on a direct 
basis but also under the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, because the veteran's claimed symptoms 
have not been objectively manifested.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable and this claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

J.  Shrinking in height from 71 inches to 67 1/2 inches

The veteran claims that he shrunk in height, from 71 inches 
to 67 1/2 inches, and that this occurred as a result of his 
Persian Gulf service.  Accordingly, he believes that he is 
entitled to be service-connected for such "shrinking."

The medical evidence of record does not support the veteran's 
allegation of having shrunk in height as a result of his 
Persian Gulf service.  On the contrary, his height, as shown 
in the evidence to be discussed in the following paragraphs, 
has remained relatively the same throughout the years.

Medical examination reports prepared before and during the 
veteran's first period of active military service, 
specifically in April 1978 and December 1978, list the 
veteran's height as 68 1/2 and 68 inches, respectively.

A medical examination report prepared in February 1989, for 
the purposes of the veteran's enlistment into the Army 
Reserves, lists the veteran's height as 67 1/2 inches.

The November 1994 private examination report and the April 
1997 VA general medical examination report both list the 
veteran's height as 66 inches.

On VA intestine medical examination in July 1996, both the 
veteran and his wife were cited as reporting that the veteran 
had been 7'1" tall (presumably meant to read 71 inches 
tall), and that he was now 67 tall (presumably meant to read 
5'7" tall).  No further comments or findings were made 
regarding this allegation.

On VA general medical examination in July 2000, the veteran 
claimed that he was now 3 1/2 inches shorter than before.  His 
height was reported as 68 inches.  Likewise, he complained, 
on VA joints medical examination in October 2003, of having 
shrunk 3 1/2 inches "over the past several years."  Again, 
his height was reported as 68 inches, and the examiner 
pointed out that "[t]oday, his height is exactly the same as 
it was on evaluation by [VA] on July 15, 2000."  The VA 
examiner also noted that the veteran "is not shorter at this 
time and that should be thoroughly documented and [his height 
today] is without question and undeniably the same as 
previous[ly]."

This claim fails on a direct basis because the essential 
element of a current disability is clearly not met.  In fact, 
none of the three required criteria for service connection 
are met.  Moreover, the veteran is not claiming that he has 
an actual disability.  Thus, his claim evidently lacks legal 
merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Additionally, the claim fails under the provisions of Section 
3.317 because the veteran's alleged shrinkage in size has not 
been objectively manifested.

In view of all of the above, the Board concludes that 
doctrine of reasonable doubt is inapplicable and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

K.  Lumbar spine disorder, with instability of the legs

The veteran's service medical records reveal that, while on 
active duty for training in May 1989, the veteran twisted his 
back while jumping into a foxhole.  That incident resulted in 
a sprain of the cervical spine and a strain of the 
lumbosacral spine, both of which were expected to only 
result, however, in temporary disability.  In fact, no actual 
disability of the lumbar spine was ever diagnosed, or 
reported, during service.

Post-service medical evidence pertaining to the veteran's 
lumbar spine includes an August 1994 private MRI report 
revealing evidence of a minimal posterior focal bulging of 
the annulus fibrosus between L4 and L5 and L5 and S1, with 
desiccation or dehydration of the disc substance between L4 
and L5; a December 1994 private X-ray report revealing an 
impression of small osteophytes at several levels; a March 
1996 private bone scan of the lumbar spine, interpreted as 
within normal limits; and an April 1997 VA X-ray report 
revealing an impression of no evidence of fracture or 
spondylolisthesis, no obvious narrowing of the disk spaces, 
and small osteophytes in L4 and L5, probably due to 
spondylosis

The post-service medical evidence pertaining to the veteran's 
lumbar spine includes a July 2000 VA X-ray report revealing 
no evidence of fracture, subluxation, or dislocation, and no 
narrowed intervertebral spaces with only very minimal 
degenerative changes of the lumbosacral spine, with minimal 
marginal hypertrophic spurring of the L3, L4 and L5 vertebral 
bodies and minimal left convex rotoscoliosis of the lumbar 
spine; a December 2000 VA MRI report showing an impression of 
left L4-5 disk herniation locally compressing the thecal sac, 
with no evidence of migration; and an October 2003 VA X-ray 
report revealing an impression of no evidence of fracture, 
subluxation, or dislocation of the lumbosacral spine, very 
minimal degenerative changes of the lumbosacral spine, and 
minimal left convex rotoscoliosis of the lumbar spine.

The July 1996 VA intestines medical examination report 
reveals the veteran's reported history of having low back 
pain since his service in the Persian Gulf and an impression 
of history of low back pain secondary to a herniated disk as 
diagnosed by MRI two years ago, characterized by progressive 
syndrome and severe limited range of motion and functional 
defect.

The April 1997 VA general medical examination report reveals 
an impression of musculoskeletal pain and chronic lumbosacral 
pain, while the April 1997 spine examination report reveals a 
diagnosis of chronic low back pain which "was said to be 
[herniated nucleus pulposus with] ... bulging disk of L3-4 
associated with the HNP of the L3 and L4."

On VA general medical examination in July 2000, the diagnosis 
was low back pain, with radiological evidence of spondylosis 
of L4 and L5 and very minimal degenerative changes, and 
minimal left convex rotoscoliosis of the lumbar spine.

On VA joints medical examination in May 2001, the veteran 
reported pain and impairment in his lower back, but he had a 
negative straight leg raise on both lower extremities, with 
no radiation, although there was subjective pain after 
reaching specific degrees of flexion and extension.  The 
neurological examination of the lower extremities was 
essentially normal and the examiner pointed out that the 
veteran's apparent loss of strength in his lower extremities 
was incompatible with his ability to ambulate.  The veteran 
had normal deep tendon reflexes.

The examiner opined that the veteran was "clearly trying to 
manipulate the examination throughout, by giving me different 
physical examinations as I continued to try to examine him."  
He did have pain basically all over his spinal musculature, 
but the examiner opined that this pain was possibly due to 
mild fibromyalgia and that, "[c]learly, for all the 
complaints he has, there is no true diagnosis that could be 
made."  The veteran did have some mild spine impingement on 
the left, which could cause his symptomatology, but, 
otherwise, there really was no significant abnormality other 
than possibly mild fibromyalgia and a personality disorder.  
Again, the examiner pointed out that, while the veteran did 
need to get in to physical therapy to strengthen his back 
musculature, he was clearly not cooperating with the 
examination in trying to make himself worse than he appeared.

Finally, on VA joints medical examination in October 2003, 
the veteran reported disc herniation and instability of the 
lower extremity.  He reported having started having back 
problems since his return from Saudi Arabia.  He associated 
his back problems to his riding a truck while building roads 
overseas.  He denied any trauma to the back.  It was noted 
that previous lumbar spine films had been essentially normal.  
Physical examination of the back revealed limited ranges of 
motion, with pain at the extremes, but no direct pain on 
palpation.  The examiner noted that the veteran's subjective 
report of instability of the lower extremities could not be 
elicited on examination.  He then opined that "[i]t is 
unlikely, less than 50% chance[,] that the extent of his 
current pain and current symptoms is related to riding in a 
truck while in Saudi Arabia."

While the record confirms a lumbosacral strain while on 
active duty for training in 1989, that incident did not 
result in a chronic disability, and the veteran has not 
reported any other inservice trauma to his back.  Currently, 
the veteran has an essentially normal back other than for 
radiological evidence of very minimal degenerative changes, 
minimal marginal hypertrophic spurring of the L3, L4 and L5 
vertebral bodies, and minimal left convex rotoscoliosis.  
None of these findings, however, has been shown to represent 
a chronic disability that is service-related.  Therefore, 
since the criteria of inservice incurrence and a nexus 
between a current disability and service are not met, the 
service connection claim fails on a direct basis.

The veteran's service connection claim fails as well under 
Section 3.317 because it is not shown that the symptoms 
alleged by the veteran to be representative of a lumbar spine 
disorder, with instability, constitute objective indications 
of a chronic disability that is the result of an undiagnosed 
illness.  The veteran, however, is hereby reminded that his 
symptoms of generalized joint pain, which clearly include 
lower back pain, have already been acknowledged by the Board 
in the grant of service connection for fibromyalgia given 
elsewhere in this decision.

Again, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for fibromyalgia is granted.

Service connection for musculoskeletal chest pain is granted.

Service connection for CFS is granted.

Service connection for bloody stools, diarrhea, constipation, 
bowel incontinence, headaches, and agitation, forgetfulness, 
and borderline violence, is granted.

Service connection for a psychiatric disorder, namely major 
depression and dysthymic disorder is granted.

Service connection for loss of bladder control is granted.

Service connection for itching, hives, and rash is denied.

Service connection for a duodenal ulcer, GERD, and IBS, is 
denied.

Service connection for partial complex seizures, blackouts, 
photophobia and lightheadedness, is denied.

Service connection for shrinking in height from 71 inches to 
67 1/2 inches is denied.

Service connection for lumbar spine disorder, with 
instability of the legs, is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


